Exhibit 10.43

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“Amendment”), made and entered into as of the 10
date of January, 2013, by and between Paragon Centre Holdings, LLC, a Kentucky
limited liability company (“Landlord”) and Texas Roadhouse Holdings LLC, a
Kentucky limited liability company (“Tenant”);

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated December 11,
2012 (“Lease”), for Suites 140 and 150 in One  Paragon Centre, 6060 Dutchmans
Lane, Louisville, Kentucky, for a total of 3,424 square feet of rentable space
(“Premises”);

 

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease and evidence their agreements and other matters by means of this
Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.



Under Article 1, Basic Lease Provisions, Building shall be defined to mean the
approximately 62,148 square foot structure situated upon the Land (hereinafter
defined) commonly known as One Paragon Centre located at 6060 Dutchmans Lane,
Louisville, Jefferson County, Kentucky 40205, as the same currently exists or as
it may from time to time hereafter be expanded or modified.

 

2.



Under Exhibit C, section 1(a) shall be amended to state, “Tenant shall provide
notice of its intention to exercise any available Extension Option no later than
nine (9) months prior to the end of the current Term.”

 

3.



All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

4.



This Amendment shall not be valid and binding on Landlord and Tenant unless and
until it has been completely executed by and delivered to both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control as to the subject
matter covered herein.







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date and year first above written.

 

LANDLORD:

   

TENANT:

PARAGON CENTRE HOLDINGS, LLC

 

TEXAS ROADHOUSE

A Kentucky limited liability company

 

HOLDINGS LLC

 

 

a Kentucky limited liability company

 

 

By:  By: Texas Roadhouse, Inc., a Delaware corporation, its Manager

By:

/s/ David W. Nicklies

 

 

 

 

David W. Nicklies, Manager

 

By:

/s/ Russell Arbuckle

 

 

 

Title:

Director of Real Estate

 



--------------------------------------------------------------------------------